In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15‐3648

TIMOTHY OZINGA, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


SYLVIA MATHEWS BURWELL, in her
official capacity as Secretary, United
States Department of Health 
and Human Services, et al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 1:13‐cv‐03292 — Thomas M. Durkin, Judge. 



 ARGUED NOVEMBER 1, 2016 — DECIDED DECEMBER 27, 2016


   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.

   ROVNER, Circuit Judge.  Ozinga Brothers, Inc., is a family‐
owned  firm  supplying  ready‐mix  concrete  products  and
services to builders primarily in the Chicago metropolitan area.
2                                                      No. 15‐3648

The  company,  along  with  its  owners  and  senior  managers
(collectively, “Ozinga”) filed this suit in 2013, challenging the
so‐called contraception mandate embodied in federal regula‐
tions implementing a provision of the Patient Protection and
Affordable Care Act of 2010 that requires non‐exempt and non‐
grandfathered  group  health  plans  to  provide  specified
preventative‐health services to plan participants without cost‐
sharing.  See  42  U.S.C.  §  300gg‐13(a)(4);  45  C.F.R.
§ 147.130(a)(1)(iv); 29 C.F.R. § 2590.715‐2713(a)(1)(iv); 26 C.F.R.
§  54.9815‐2713(a)(1)(iv);  http://hrsa.gov/womensguidelines
(women’s  preventative  service  guidelines).  Employers  who
refuse to provide those services are subject to substantial fines.
See 26 U.S.C. § 4980H. Ozinga regards certain of the contracep‐
tives covered by the mandate as potential abortifacients, the
use of which is proscribed by the firm owners’ and managers’
religious tenets. Invoking the Religious Freedom Restoration
Act (“RFRA”), 42 U.S.C. § 2000bb, et seq., among other statu‐
tory and constitutional provisions, Ozinga sought declaratory
and injunctive relief barring the enforcement of the mandate.
    By the time Ozinga filed suit in 2013, the government had
established an accommodation for certain religious employers
that provided for alternate means of ensuring employee access
to the contraceptive services specified by the mandate without
payment or direct involvement by an objecting employer. 76
Fed. Reg.  46,621, at 46,623 (Aug. 3,  2011);  77 Fed.  Reg.  8725
(Feb. 15, 2012); see also 78 Fed. Reg. 39,870, at 39,873–882 (July
2, 2013) (simplifying and clarifying criteria identifying employ‐
ers  eligible  for  exemption);  45  C.F.R.  §147.131(a)  &  b(2)(i).
However, the accommodation was not then available to any
for‐profit employers like Ozinga Brothers. Ozinga’s complaint
No. 15‐3648                                                        3

highlighted the discrepancy. R. 1 ¶¶ 105–08, 112–16, 170–76,
227–28, 245. At the same time, the complaint made no allega‐
tion suggesting that an extension of the accommodation to for‐
profit  firms  would  be  insufficient  to  resolve  their  religious
objections to the mandate.
     Ozinga’s  suit  was  part  of  an  initial  wave  of  lawsuits
challenging the application of the contraception mandate to
for‐profit firms. In the first such cases to reach this court, we
held  that  the  objecting  closely‐held  firms  were  entitled  to
preliminary injunctions barring enforcement of the mandate.
We  concluded  that  the  firms  were  likely  to  prevail  on  their
claims  under  the  RFRA  that  the  mandate  substantially  bur‐
dened the religious rights of both the firms and their owners,
see  §  2000bb‐1(a),  and  that  the  government  was  unlikely  to
show  that  it  had  employed  the  least  restrictive  means  of
furthering its asserted interest in increasing access to contra‐
ceptives, see § 2000bb‐1(b). Korte v. Sebelius, 528 F. App’x 583
(7th Cir. 2012) (non‐precedential decision) (“Korte I”) (granting
interim relief pending appeal); Grote v. Sebelius, 708 F.3d 850
(7th Cir. 2013) (same); Korte v. Sebelius, 735 F.3d 654 (7th Cir.
2013) (“Korte II”) (holding plaintiff companies were entitled to
preliminary injunctive relief).
    Without opposition from the government, and in light of
our decisions in Korte I and Grote, the district court granted the
Ozingas’ motion for a preliminary injunction against enforce‐
ment of the mandate against Ozinga Brothers; it also stayed
further proceedings pending our resolution of the merits of the
Korte and Grote appeals.
4                                                     No. 15‐3648

     This  first  wave  of  litigation  culminated  in  the  Supreme
Court’s decision in Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct.
2751  (2014).  The  Court  concluded  that  the  contraception
mandate,  as  applied  to  closely‐held  private  firms  whose
owners objected on religious grounds to one or more forms of
contraceptives covered by the mandate, substantially burdened
the  exercise  of religion  by those owners—and by extension,
their  companies—in  view  of  the  fines  to  which  they  were
subject if they did not comply with the mandate. Id. at 2768–79.
The  Court  reasoned  that  the  mandate  was  not  the  least
restrictive  means  of  furthering  the  government’s  interest  in
making  contraceptives  widely  available,  given  that  the
government  could  (among  other  alternatives),  extend  the
existing accommodation for religiously‐affiliated, not‐for‐profit
employers to closely‐held for‐profit employers. Id. at 2782–83.
The Court left open the question whether that accommodation
in  its  particulars  “complies  with  RFRA  for  purposes  of  all
religious claims.” Id. at 2782; see also id. at 2763 n.9.
   In the wake of the Hobby Lobby decision, the government in
July  2015  extended  the  accommodation  to  closely  held  for‐
profit  employers  who  object  to  the  mandate  on  religious
grounds. 80 Fed. Reg. 41,318, at 41,322–328 (July 14, 2015); see
45 C.F.R. § 147.131(b)(2)(ii).
   In the meantime, a second wave of litigation challenging
the contraception mandate had commenced in federal courts
around the country. This round of litigation was instigated by
various not‐for‐profit employers to whom the accommodation
had been available from the start. These employers contested
the adequacy of the accommodation, which imposes certain
procedural requirements on an objecting employer, to protect
No. 15‐3648                                                          5

their  religious  interests.  This  court  rejected  the  challenges
brought  by  these  not‐for‐profit  employers  in  multiple  deci‐
sions. See Univ. of Notre Dame v. Burwell, 786 F.3d 606 (7th Cir.
2015), cert. granted, j. vacated, & remanded, 136 S. Ct. 2007 (2016);
Wheaton  Coll.  v.  Burwell,  791  F.3d  792  (7th  Cir.  2015);  Grace
Schools v. Burwell, 801 F.3d 788 (7th Cir. 2015), cert. granted, j.
vacated, &  remanded,  136  S.  Ct.  2010, 2011  (2016).  Ultimately,
when  the  Supreme  Court  took  up  this  line  of  challenges  in
Zubik v. Burwell, 136 S. Ct. 1557 (2016) (per curiam), the Court
declined to reach the merits of the issues presented. Instead,
the Court remanded these cases to the lower courts in order to
afford the parties an opportunity to see if the accommodation
could be modified in such a way as to address the religious
concerns of the objecting employers while continuing to meet
the  government’s  interest  in  making  contraceptive  services
available  to  employees.  The  government  solicited  public
comments on possible modifications, 81 Fed. Reg. 47,741 (July
22,  2016);  the  period  for  such  comments  has  closed,  and
potential  revisions to  the accommodation  are  under  advise‐
ment.
     This second wave of litigation challenging the sufficiency
of  the  accommodation  was  in  full  swing  in  September  2015
when the district court in this case considered what form of
permanent injunctive relief to order in view of the Supreme
Court’s  decision  in  Hobby  Lobby.  The  parties  presented  the
court with competing proposals: the plaintiffs sought a broad
injunction precluding enforcement of any regulation promul‐
gated in furtherance of the mandate, even one which included
the accommodation that had been extended to not‐for‐profit
employers. The government, by contrast, asked the court to
6                                                       No. 15‐3648

enter  an  injunction  limited  to  the  original  version  of  the
mandate,  which  of  course  had  made  no  accommodation
available to for‐profit employers. The government’s proposal
would  leave  open  the  option  of  applying  the  mandate  to  a
closely‐held  employer  like  Ozinga  Brothers,  so  long  as  it
provided the company with the type of accommodation it had
made available to not‐for‐profit religious employers. The court
decided  to  adopt  the  government’s  proposal  and  entered  a
permanent injunction limited to the mandate as it existed prior
to  the  Supreme  Court’s  decision  in  Hobby  Lobby.  But  the
injunction  provided  that  “nothing  herein  prevents  plaintiffs
from filing a new civil action to challenge the accommodations
or  any  other  post‐Hobby  Lobby  changes  in  statute  or  regula‐
tion.”  R.  54  at  2–3.  The  court’s  order  accompanying  the
injunction  set  forth  the  court’s  rationale  for  choosing  the
injunction  proposed  by  the  government  over  the  broader
injunction proposed by Ozinga. R. 53.
    Ozinga contends on appeal that the district court abused its
discretion and otherwise erred in entering the more limited
injunction  proposed  by  the  government  rather  than  the
injunction that Ozinga itself proposed. Ozinga reasons that the
injunction as entered provides no lasting relief to the plaintiffs
because  it  is  limited  to  a  state  of  affairs  pre‐dating  Hobby
Lobby—one that no longer exists. Additionally, it contends that
the  district  court’s  injunction  does  not  comply  with  Federal
Rule of Procedure 65(d)(1)(A), in that it contains an insufficient
recitation of the factual and legal bases for the limited relief
that  the  court  ordered.  Ozinga  adds  that  the  court  did  not
meaningfully exercise  its discretion in choosing the govern‐
ment’s proposed injunction over its own, as evidenced by the
No. 15‐3648                                                        7

lack of findings supporting its decision. None of these objec‐
tions is meritorious.
    The  district  court  appropriately  confined  the  injunctive
relief  it  ordered  to  the  particular  challenge  presented  by
Ozinga’s  complaint.  See  J.P.  Morgan  Chase  Bank,  N.A.  v.
McDonald, 760 F.3d 646, 653 (7th Cir. 2014). Ozinga’s suit was
focused on the mandate as it was originally adopted, with no
accommodation addressed to closely held for‐profit employers
like Ozinga Brothers who object to the mandate on religious
grounds. Once the Supreme Court sustained the objections of
Ozinga and similarly‐situated employers in Hobby Lobby, the
regulations challenged in the complaint were revised to extend
the accommodation previously available only to objecting not‐
for‐profit  employers  to  objecting  for‐profit,  closely‐held
companies like Ozinga Brothers. At that point, the plaintiffs
had achieved the goal that their complaint sought: the avail‐
ability of an accommodation that (ostensibly) removed them
from the provision of objectionable contraceptive services to
their  employees.  As  the  plaintiffs  themselves  would  subse‐
quently assert in their fee petition, they were “wholly success‐
ful in obtaining all the relief they sought” in the litigation. R. 82
at 21. Nothing in their complaint presented any question as to
the  adequacy  of  the  accommodation  itself.  Nor  at  any  time
during the pendency of the suit had the plaintiffs sought to
amend  their  complaint  to  challenge  the  accommodation,
notwithstanding  the  second  wave  of  litigation  by  other
employers presenting such challenges. The court thus had no
reason to broaden the injunction to address a potential concern
about the adequacy of the accommodation when the plaintiffs
themselves had not presented such a concern to the court. It
8                                                          No. 15‐3648

was enough that the injunction preserved the plaintiffs’ right
to  file  a  separate  action  challenging  any  post‐Hobby  Lobby
revisions to the statute and the regulations. There was no abuse
of discretion in the court’s decision. See generally Russian Media
Group,  LLC  v.  Cable  America,  Inc.,  598  F.3d  302,  307  (7th  Cir.
2010) (appropriate scope of injunction is left to district court’s
sound discretion) (citing PepsiCo, Inc. v. Redmond, 54 F.3d 1262,
1272 (7th Cir. 1995)).
    As  for  Ozinga’s  argument  that  the  injunction  does  not
contain sufficient findings supporting the relief ordered, we
find no error that warrants a reversal or remand pursuant to
Rule 65. Rule 65(d)(1)(A) requires that every order granting an
injunction must, among other things, “state the reasons why it
issued.”  A  key  purpose  of  that  requirement  is  to  enable
informed  appellate  review  of  the  district  court’s  exercise  of
discretion  in  awarding  injunctive  relief.  e360  Insight  v.
Spamhaus Project, 500 F.3d 594, 604 (7th Cir. 2007). But there can
be no mystery as to why the district court chose to enter the
injunction it did: the order granting the injunction fully sets
forth the court’s reasoning, and that is the order to which Rule
65(d) applies.  Rule  65(d)(1)(A); New  York  State Nat’l Org. for
Women v. Terry, 961 F.2d 390, 398 (2d Cir. 1992), cert. granted &
j. vacated on other grounds, 507 U.S. 901, 113 S. Ct. 1233 (1993);
United States v. Reader’s Digest Ass’n, 662 F.2d 955, 970 (3d Cir.
1981);  Hunter  v.  United  States,  388  F.2d  148,  155  n.6  (9th  Cir.
1967); see Bates v. Johnson, 901 F.2d 1424, 1427–28 (7th Cir. 1990)
(distinguishing between injunction and court’s opinion or oral
remarks expressing intent to enjoin party and reasons there‐
fore, and collecting cases). 
No. 15‐3648                                                         9

    To the extent Ozinga insists that the court’s order should
have contained a more detailed exposition of the bases for the
injunctive relief it chose to order, the Supreme Court’s decision
in  Hobby  Lobby,  which  the  district  court  cited  in  its  order,
supplies  all  of  the  rationale  that  may  have  been  necessary.
Ozinga,  after  all,  was  but  one  of  many  for‐profit  employers
that challenged the mandate; indeed, by the time it filed suit,
the first such challenges were already arriving on our doorstep
and resulting in rulings favorable to the objecting employers.
Thus, Ozinga was given preliminary relief from the mandate
and proceedings were stayed while similar challenges worked
their  way  to  the  Supreme  Court.  Once  Hobby  Lobby  was
decided,  the  parties  agreed  that  Ozinga  was  entitled  to
permanent injunctive relief. The only question as to the scope
of the injunction was whether Ozinga’s complaint sought more
relief  than  the  Supreme  Court’s  decision  had  already  pro‐
duced; it did not. In short, the final injunctive relief to which
Ozinga  was  entitled  turned  on  larger  legal  develop‐
ments—which  would  already  be  known  to  anyone  familiar
with  the  Hobby  Lobby  litigation—and  the  scope  of  Ozinga’s
complaint, rather than any facts unique to this case. Indeed,
although  Ozinga  points  to  the  recitals  in  its  own  proposed
injunction as an example of what Rule 65(d) requires, see R. 45‐
2 at 1–3, those recitals largely set forth the history of the first‐
wave litigation culminating in Hobby Lobby. All of this is to say
that any arguable failure to comply with Rule 65(d)—and we
are not convinced there was a failure—was surely harmless.
See Mesa Petroleum Co. v. Cities Serv. Co., 715 F.2d 1425, 1433–34
(10th Cir. 1983) (in view of clear applicability of Supreme Court
precedent, absence of specific findings required by Rule 65(d)
10                                                    No. 15‐3648

harmless). The court’s reasons for entering the injunctive relief
that it did are evident from the nature of Ozinga’s suit and the
Hobby Lobby decision itself. See also Chatas v. Local 134 Int’l Bhd.
of Elec. Workers, 233 F.3d 508, 513 (7th Cir. 2000) (rationale for
injunction evident from defendant’s consent to injunction and
district court’s observation that plaintiffs had obtained all the
relief to which they were entitled). 
    Finally, we reject Ozinga’s suggestion that the district court
did not meaningfully exercise its discretion. There can be no
question  that  the  court  considered  both  of  the  proposals
submitted by the parties, and the order that the court issued in
conjunction with the injunction it entered details its reasons for
choosing the government’s proposed injunction over Ozinga’s.
See R. 53 at 3–4. Ozinga faults the court for citing the similar
injunctions  entered  by  courts  in  other  suits  challenging  the
mandate, see R. 53 at 4, but the record makes clear that this was
but one reason the court entered the order that it did; the court
was not simply following other courts by rote. The court not
only exercised its discretion but, as we have already said, did
so appropriately.
    Because  the  permanent  injunction  that  the  district  court
entered accorded the plaintiffs all of the relief they had sought
in their complaint and to which the Supreme Court’s decision
in Hobby Lobby entitled them, their appellate challenge to the
injunction has no merit. We AFFIRM the judgment.